There is no way whereby this court could possibly reverse the judgment of the lower court and grant a final judgment on behalf of the defendant, as requested. However, we must always deal in "substantial justice" as it affects the litigants. I am not sure that in this case we can assure the defendant that he has received substantial justice. It is admitted by the prosecution that at the time of this trial, there was no recording equipment available even if defendant had requested or been entitled to it. This trial came on well after the Rules of Criminal Procedure were adopted. Courts of law should be courts that abide by the law. For no reason other than the noncompliance of the court with the law, the final judgment should be vacated and the cause remanded for a new trial in the sense of substantial justice. *Page 236